 PIC WALSH FREIGHTCOMPANYPicWalsh Freight Company and Teamsters LocalUnion No. 688,affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 14-CA-7844February 18, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn October 24, 1974, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptionsand a supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, PicWalshFreight Company, St. Louis, Missouri, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,Administrative Law Judge: Upon achargefiled on March 11, 1974, the General Counsel of theNational Labor Relations Board, by the Regional Directorfor Region 14 (St. Louis, Missouri), issued a complaint onJuly 31, 1974, against Pic Walsh Freight Company, hereincalled the Respondent or the Company, alleging that it hadengaged in certain unfair labor practices violative ofSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended, herein called the Act, in that it refused tofurnish the Union with certain relevant information. TheRespondent filed an answer denying the allegations ofunlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before me onSeptember 9, 1974. Briefs were received from the GeneralCounsel and the Respondent on October 2, 1974, and theyhave been carefully considered.Upon the entire record in this case, I hereby make thefollowing:IWithout further identification,Blumhoff merelytestifiedthat the216 NLRB No. 121FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT627Respondent is a Missouri corporation engaged in theinterstate transportation of freight and other commodities.During the calendar year ending December 31, 1973,Respondent performed services valued in excess of$50,000, of which services valued in excess of $50,000 wereperformed in and for various enterprises located in Statesother than the State of Missouri.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDTeamsters Local Union No. 688, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men andHelpers of America, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESA.The FactsThe factsin this caseare not in dispute. Pursuant to theUnion's winning, by one vote, a non-Board conductedelection, theRespondent in 1972 recognized it as thecollective-bargaining agent for a unit of office and clericalemployees at its St. Louis, Missouri, facility. On September29,1972, the parties executed a collective-bargainingagreement, the relevant portion of which provided for thecontinuation of Respondent'sexistingpension and profitsharing plans until June 30, 1973, at which time Respond-entwould, insofar as these subjects are concerned,"commenceparticipation in the normal Contract provi-sions."Upon expiration of this agreement, Respondentbecame party to a masteragreementdesignated as SaintLouis Office Employees Rider to the Central States AreaLocalCartage Supplemental Agreement, which by itsterms is effective from July 1, 1973, through March 31,1976.Article 55 of the above contract provides for and setsforth the terms of a pension plan for the employees coveredby this agreement. Pursuant thereto, the Respondent andtheUnion submitted a joint application for coverage ofRespondent's employees in the aforesaid bargaining unit.In the early part of January 1974, Ira Levy, the businessrepresentative of Local 688, was advised, apparently by anadministrative official of the Union, that further informa-tion would be needed in order to process the applicationand make the plan effective.' The information requestedconsisted of the names of the employees in the aforenotedunit and the amount that each such employee receivedunder Respondent's profit-sharing plan which, pursuant tothe initial contract, was to terminate on June 30, 1973. It isundisputed that the Union, on several occasions in Januaryand February 1974, requested Respondent to provide itwith the aforesaid information. It is further undisputed thatrequest for this information came in a letter he received from Central States 628DECISIONSOF NATIONALLABOR RELATIONS BOARDalthoughRespondent did provide the Union with thenames of the employees, it refused and still refuses tosubmit the lump sums which each employee received as hisshare under the profit-sharing plan upon the terminationthereof which occurred on or about June 30, 1973 2 Whenqueried as to the reason for refusing to furnish thisinformation, JuliusBlumhoff,Respondent's president,testified as follows:Well, my reason for refusal to supply, I just believe thiswas employer-employee relationship, it was somethinginaugurated by the company for the benefit of theemployees for doing a job and doing a better job andhelping the company make money. I just honestly don'tbelieve that the Central States should have any accessto this fund, this was money that these people actuallyearned before they were propositioned to go into theunion,and I believe that this information had beensubmitted to the employees that their profit-sharingfunds were going to goin there,or I don't think theywould have ever got it. They only won by one vote.Blumhoff further testified that on an occasion inFebruary when Levy came to his office to request theinformation, he toldthe businessrepresentative, "You haveyour steward here and yourself and you have mypermissionto go out into the office, take your time and askeach and every employee togiveyou that information ifthey so desire." The record reflects that there are about 26to 30 employees in the unit. Although the record does notreflect Levy's response to this offer, Levy did say that thesteward attempted but failed to obtain this informationfrom the employees.ConclusionsIdo not deem it necessary to cite case authoritygoverningthe controlling principle herein, for in its briefRespondentrecognizesthe well established rule of law thatan employer has an obligation to furnish the collective-bargainingagent with information which is relevant to theproper performance of its duties, including informationrelevant to the administration of the collective-bargainingagreement.Respondent's soledefense in this case is thatthe information sought by the Union (i.e., the amountspaid to the employees upon termination of the Company'sprofit-sharing plan) is not relevant. In finding no merit tothisdefense,as I do, some further facts are here in order.Thus, article 55 of the 1973 collective-bargaining agree-mentprovides as follows:By the execution of this Agreement, the Employerauthorizes theEmployer'sAssociationswhich areparties hereto to enter into appropriatetrust agree-ments necessary for the administration of such Fund,and todesignatethe Employer Trustees under suchagreement,herebywaiving all notice thereof and2Respondent's profit-sharing plan was instituted in 1966.The partiesstipulated that under the plan the unit employees received a lump sum upontermination of their coverage.Although the record reflects that Respondentalso had a pension plan, it appears that the Union did not request similarratifying all actions already taken or to be taken bysuch Trustees within the scope of their authority.Herman Lucking, Jr., is an employer trustee of theCentral States Pension Plan. Lucking testified that on May5,1970, the Board of Trustees of the Central StatesSoutheast and Southwest Area Pension Plan passed thefollowing resolution:Where a cash payment is made to a member under acompany pension plan,or under a profit sharing plan,itwill be the Central States Policy to deduct from theCentral States benefit 20% per month of that amountuntil the cash amount has been absorbed. [Emphasissupplied.]Lucking further testified, "At the time a new groupapplies for coverage, we request the local union to have thecompany provide us with a certified copy of the cash paidto the account of each person." He said an application forcoverage would not be accepted unless this informationwere provided.As set forth in the provision cited above, Respondent, asparty to the contract, has agreed to ratify all actions takenby the trustees. There is no contention that by adopting theresolution of May 5, 1970, the trustees acted beyond thescope of their authority. From all the foregoing, therefore,itiscrystal clear that under the terms of the contract,including the action taken by the trustees pursuant thereto,Respondent was bound to furnish the Union with theprofit-sharingdata requested by it in January andFebruary 1974.3 There can be, accordingly, no questionbut that the information sought is relevant to theadministration of the collective-bargaining agreement. Byrefusing to furnish this information to the Union, I findthat Respondent violated Section 8(a)(5), and derivatively,Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,I shall recommend that itcease and desist therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.data relativeto this plan. The record issilent asto why it did not.3There is, of course, no question before me as to the merits of theUnion's pension plan, includingthataspectof the plan covered by the May5 resolution as adoptedby the trustees PIC WALSH FREIGHT COMPANY2.TheUnion is a labor organization within themeaning of Section2(5) of the Act.3.By failing and refusingto furnish the Union withinformation relevant and necessaryto the performance byitof its obligations as bargainingrepresentative of theoffice-clerical employees of theRespondent,Respondenthas engaged in unfairlabor practices in violation ofSection 8(a)(5) and(1) of the Act.4.Theaforesaid unfair laborpracticeis an unfair laborpractice affecting commerce within the meaningof Section2(6) and(7) of the Act.Upon the basis of the foregoingfindings of fact,conclusionsof law,and upon the entire record in this caseand pursuant to Section10(c) of the Act, I herebymake thefollowing:ORDER4Respondent,PicWalsh Freight Company,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Failing or refusingto supply Teamsters Local UnionNo. 688, affiliated with InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers ofAmerica,with information relevant andnecessary to theperformanceof itsobligations as thecollective-bargainingrepresentative of Respondent's employeesin the appropri-ate unit.(b) In anylikeor relatedmanner interfering with,restraining,or coercingemployeesin the exerciseof theirbargainingrights through the above-named Union.2.Takethe following affirmativeactionwhich isnecessary to effectuate the policiesof the Act:(a)Upon request, furnish to the above-named Unioninformation concerning the amountof vestedinterest paidby Respondent to each employee in theoffice-clerical unitwho had previouslyparticipated in Respondent'sprofit-sharing plan.(b) Post at itsfacilityin St.Louis, Missouri, copies of theattached notice marked"Appendix." s Copies of said629noticeson forms provided by the Regional Director forRegion 14,afterbeing duly signed by Respondent'sauthorizedrepresentative,shall be posted by it for 60consecutivedays thereafter, in conspicuous places, includ-ing all places where noticesto employees are customarilyposted. Reasonablesteps shallbe taken by the Respondentto insurethat saidnotices are notaltered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has takento comply herewith.4 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.3 In the event the Board's Order is enforced by a Judgmentof the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall bechanged to read"PostedPursuant to a Judgment of the United States Courtof AppealsEnforcing anOrder of the National Labor Relations Board.""APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL, upon request by Teamsters Local UnionNo. 688, affiliated withInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, provide it with information concerning theamount of vestedinterestpaid by us to each employeein the office-clerical unit who has previously participat-ed inour profit-sharing plan.PICWALSH FREIGHTCOMPANY